UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2349


In Re:   GEORGE JEFFERSON, III, a/k/a Ace,

                Petitioner.




     On Petition for Writ of Mandamus.       (5:09-cr-00251-FL-1)


Submitted:   December 13, 2012              Decided:   December 18, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


George Jefferson, III, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             George Jefferson, III petitions for a writ of mandamus

seeking an order directing the district court to address whether

it had jurisdiction to sentence him as a career offender.                                 We

conclude that Jefferson is not entitled to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary         circumstances.            Kerr   v.    United    States

Dist.    Court,       426    U.S.     394,   402      (1976);       United   States       v.

Moussaoui,      333    F.3d    509,    516-17       (4th     Cir.   2003).        Further,

mandamus     relief     is    available      only     when    the   petitioner      has    a

clear right to the relief sought.                   In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

             Mandamus may not be used as a substitute for appeal.

In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

The    relief   sought       by    Jefferson     is    not    available      by    way    of

mandamus.       Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                                We

dispense     with      oral       argument    because        the    facts    and    legal

contentions     are     adequately      presented       in    the    materials      before

this court and argument would not aid the decisional process.



                                                                         PETITION DENIED




                                             2